DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 15 objected to because of the following informalities:  
Claims 5 and 15, line 14, the phase “shifted form” should be “shifted from”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-5, 8, 9, 11-15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikawa US 2020/0292890.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Ishikawa discloses a display device, in at least figs.1 and 4-8, comprising: a first substrate (SUB1) comprising a first area (A2) including a display portion (DA), a second area (A1) adjacent to the first area, a first insulating film (14), an organic film (15) on the first insulating film, and a ground pad (EP1); and a second substrate (SUB2) comprising a substrate end (E21) along a boundary (see fig.8) between the first area and the second area, and overlapping the first area (see fig.8), wherein the ground pad includes a first edge in the second area and a second edge opposed to the first edge (see fig.8), the organic film includes a first groove (GP4) and a second groove (GP1), the second edge is located closer to the substrate end than the 
Regarding claim 2, Ishikawa discloses the ground pad includes a transparent conductive film (35), the first edge is one edge of the transparent conductive film along the substrate end, the second edge is the other edge of the transparent conductive film along the substrate end, and the transparent conductive film of the ground pad is on the organic film (see fig.7).
Regarding claim 3, Ishikawa discloses the first substrate comprises a second insulating film (16) between the organic film and the transparent conductive film of the ground pad, and the second insulating film is in contact with the first insulating film in the first groove and the second groove (see figs.7 and 8).
Regarding claim 4, Ishikawa discloses the transparent conductive film overlaps the first groove and the second groove (see figs.7 and 8), the substrate end is located between the second edge and the second groove, and each of the first groove and the second groove is located closer to the second edge than the first edge (see figs7 and 8).
Regarding claim 5, Ishikawa discloses the line of the first groove has a first end portion and a second end portion opposed to the first end portion along the substrate end (see fig.8), the line of the second groove has a third end portion and a fourth end portion opposed to the third end portion along the substrate end (see fig.8), the first end portion and third end portion are located one side of a direction along the substrate end (see fig.8), the second end portion and fourth end portion are located on the other side of a direction along the substrate end (see fig.8), the first end portion is shifted from the third end portion along the substrate end, and the second end portion is shifted from the fourth end portion along the substrate end (see fig.8 when GP4 includes parts of GP2 and GP3 at the end of both sides of GP4 and GP1 does not includes parts of GP2 and GP3 at the end of both sides of GP1, so that GP1 will be shorter than GP4. Therefore, the first end portion is shifted form the third end portion along the substrate end, and the second end portion is shifted from the fourth end portion along the substrate end).
Regarding claim 8, Ishikawa discloses the first insulating film is formed of a transparent organic material (para.37), and the second insulating film is formed of an inorganic material (para.37).
Regarding claim 9, Ishikawa discloses the transparent conductive film of the ground pad has a third edge and a fourth edge opposed to the third edge along the substrate end (see fig.8), the first groove traverses the third edge, and the second groove traverses the third edge (see fig.8).
Regarding claim 11, Ishikawa discloses a display device, in at least figs.1 and 4-8, comprising: a first substrate (SUB1) comprising a first area (A2) including a display portion (DA), a second area (A1) adjacent to the first area, a first insulating film (14), an 
Regarding claim 12, Ishikawa discloses the ground pad includes a transparent conductive film (35), the first edge is one edge of the transparent conductive film along the substrate end, the second edge is the other edge of the transparent conductive film along the substrate end, and the transparent conductive film of the ground pad is on the organic film (see fig.7).
Regarding claim 13, Ishikawa discloses the first substrate comprises a second insulating film (16) between the organic film and the transparent conductive film of the 
Regarding claim 14, Ishikawa discloses the transparent conductive film overlaps the first removed portion and the second removed portion (see figs.7 and 8), the substrate end is located between the second edge and the second removed portion, and each of the first removed portion and the second removed portion is located closer to the second edge than the first edge (see figs7 and 8).
Regarding claim 15, Ishikawa discloses the line of the first removed portion has a first end portion and a second end portion opposed to the first end portion along the substrate end (see fig.8), the line of the second removed portion has a third end portion and a fourth end portion opposed to the third end portion along the substrate end (see fig.8), the first end portion and third end portion are located one side of a direction along the substrate end (see fig.8), the second end portion and fourth end portion are located on the other side of a direction along the substrate end (see fig.8), the first end portion is shifted from the third end portion along the substrate end, and the second end portion is shifted from the fourth end portion along the substrate end (see fig.8 when GP4 includes parts of GP2 and GP3 at the end of both sides of GP4 and GP1 does not includes parts of GP2 and GP3 at the end of both sides of GP1, so that GP1 will be shorter than GP4. Therefore, the first end portion is shifted form the third end portion along the substrate end, and the second end portion is shifted from the fourth end portion along the substrate end).
Regarding claim 18, Ishikawa discloses the first insulating film is formed of a transparent organic material (para.37), and the second insulating film is formed of an inorganic material (para.37).
Regarding claim 19, Ishikawa discloses the transparent conductive film of the ground pad has a third edge and a fourth edge opposed to the third edge along the substrate end (see fig.8), the first removed portion traverses the third edge, and the second removed portion traverses the third edge (see fig.8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US 2020/0292890 as applied to claim 5 above, and further in view of Shim US 2018/0180945.
Regarding claim 6, Ishikawa discloses the first substrate further comprises an alignment film (AL1).
Ishikawa does not explicitly disclose a part of the alignment film overlaps the first groove.
Shim discloses a display device, in at least figs.1-6, a part of the alignment film (600) overlaps the first groove (any 610 with 600)(see fig.5) for the purpose of preventing the alignment film from spreading to an electrode pad (para.40 and 56).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a part of the alignment film overlaps the first groove as taught by Shim in the display device of Ishikawa for the purpose of preventing the alignment film from spreading to an electrode pad.
Regarding claim 7, Ishikawa discloses the first insulating film is formed of a transparent organic material (para.37).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US 2020/0292890 as applied to claim 1 above, and further in view of Fukushima US 2017/0371447.
Regarding claim 10, Ishikawa discloses a IC chip (1), wherein the first substrate further comprises a plurality of terminals (it’s inherent to have terminals), the IC chip is connected to the terminals (see fig.1).
Ishikawa does not explicitly disclose the first substrate comprise a plurality of inspection pads and the ground pad is located between the IC chip and the inspection pads along the substrate end.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first substrate comprise a plurality of inspection pads and the inspection pads arranged near to a side of the first substrate as taught by Fukushima in the display device of Ishikawa in order to have the first substrate comprise a plurality of inspection pads and the ground pad is located between the IC chip and the inspection pads along the substrate end for the purpose of having inspection pads for display inspection.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US 2020/0292890 as applied to claim 15 above, and further in view of Shim US 2018/0180945.
Regarding claim 16, Ishikawa discloses the first substrate further comprises an alignment film (AL1).
Ishikawa does not explicitly disclose a part of the alignment film overlaps the first groove.
Shim discloses a display device, in at least figs.1-6, a part of the alignment film (600) overlaps the first groove (any 610 with 600)(see fig.5) for the purpose of preventing the alignment film from spreading to an electrode pad (para.40 and 56).

Regarding claim 17, Ishikawa discloses the first insulating film is formed of a transparent organic material (para.37).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US 2020/0292890 as applied to claim 11 above, and further in view of Fukushima US 2017/0371447.
Regarding claim 20, Ishikawa discloses a IC chip (1), wherein the first substrate further comprises a plurality of terminals (it’s inherent to have terminals), the IC chip is connected to the terminals (see fig.1).
Ishikawa does not explicitly disclose the first substrate comprise a plurality of inspection pads and the ground pad is located between the IC chip and the inspection pads along the substrate end.
Fukushima discloses a display device, in at least fig.13, the first substrate comprise a plurality of inspection pads (59, para.139) and the inspection pads arranged near to a side of the first substrate for the purpose of having inspection pads for display inspection (para.139).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first substrate comprise a 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JIA X PAN/Primary Examiner, Art Unit 2871